
	
		I
		112th CONGRESS
		2d Session
		H. R. 3991
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2012
			Mrs. Adams (for
			 herself, Mr. Ross of Florida,
			 Mr. Gohmert,
			 Mr. Burgess,
			 Mr. Westmoreland,
			 Mr. Jones,
			 Mr. Broun of Georgia,
			 Mr. Chaffetz,
			 Mrs. Lummis,
			 Mr. Gardner,
			 Mr. Posey,
			 Mr. Fleming,
			 Mr. Huelskamp,
			 Mrs. Blackburn,
			 Mr. Webster,
			 Mr. Mulvaney,
			 Mr. Sam Johnson of Texas,
			 Mr. Pitts,
			 Mr. Cole, Mr. Roe of Tennessee,
			 Mr. Walberg,
			 Mr. Walsh of Illinois,
			 Mrs. Schmidt,
			 Mr. Yoder,
			 Mr. King of Iowa,
			 Mr. Pearce,
			 Mr. Ribble,
			 Mr. Harris,
			 Mr. Price of Georgia,
			 Mr. Barton of Texas,
			 Mr. Kingston,
			 Mr. Rivera,
			 Mr. Calvert, and
			 Mr. Mack) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To prohibit the National Labor Relations Board from
		  requiring that employers provide to the Board or to a labor organization the
		  telephone number or email address of any employee.
	
	
		1.Short titleThis Act may be cited as the
			 Keep Employees’ Emails and Phones
			 Secure Act or the KEEP Secure
			 Act.
		2.Restrictions
			 related to excelsior listsSection 9(c) of the National Labor Relations
			 Act is amended by adding at the end the following:
			
				(6)In no circumstances shall the Board
				require an employer to provide to the Board or to a labor organization the
				telephone number or email address of any
				employee.
				.
		
